THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
No. 7:20-CV-27-M

WANONIA REEVES POTTER,
Plaintiff,
v.

ORDER

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

Nee eee eee ae

This matter is before the undersigned on the Memorandum and Recommendation
(“M&R”) of United States Magistrate Kimberly A. Swank [DE-4], denying Plaintiffs
application, filed pursuant to 28 U.S.C. § 1915, to proceed in forma pauperis [DE-1]. Plaintiff
has filed no objections to the M&R, and the time for doing so has expired.

“The Federal Magistrates Act requires a district court to make a de novo determination of
those portions of the magistrate judge's report or specified proposed findings or
recommendations to which objection is made.” Diamond v. Colonial Life & Acc. Ins. Co., 416
F.3d 310, 315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C.
636(b). Absent timely objection, “a district court need not conduct a de novo review, but instead
must only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Diamond, 416 F.3d at 315 (citation and quotation omitted).

The Court has reviewed the M&R and the record and is satisfied there is no clear error on

the face of the record. Plaintiff indicated that she has no dependents and that her spouse has an
annual income of $54,000.000, which exceeds their total annual expenses. [DE-1]; see Schade v.
Comm’r of Soc. Sec., No. 4:18-CV-96-BO, 2018 WL 4576774, at *1 (E.D.N.C. May 29, 2018),
adopted by, 2018 WL 4567721 (E.D.N.C. Aug. 16, 2018) (although plaintiff was unemployed,
“she is able to pay the filing fee” where spouse had “an annual income of $51,456.000”).

Accordingly, the Court ADOPTS the recommendation of Magistrate Judge Swank. [DE-
4.] Plaintiffis DIRECTED to remit the filing fee to the Clerk by March 23, 2020.

SO ORDERED this the ot ny of March, 2020.

Kobe Mui —

RICHARD E. MYERS taki
UNITED STATES DISTRICT JUDGE
